Citation Nr: 1110563	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-32 077	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional cardiovascular disability as a result of VA treatment in January 2007.


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from August 1952 to August 1955.

This appeal to the Board of Veterans Appeals (Board) arises from an October 2007 rating action that denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional cardiovascular disability as a result of VA treatment in January 2007.

By decision of June 2010, the Board denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional cardiovascular disability as a result of VA treatment in January 2007.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By November 2010 Order, the Court vacated the Board's June 2010 decision and remanded the matter to the Board for compliance with instructions contained in a November 2010 Joint Motion for Remand of the appellant and the VA Secretary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA, and the Court's Order, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

The Veteran contends that he currently suffers from additional cardiovascular disability as a result of VA treatment in January 2007.  He asserts that VA medical staff in the cardiac step-down unit failed to adequately and timely monitor his potassium level during diuresis, and that this failure resulted in hypokalemia and a heart attack, which in turn required implantation of a pacemaker.  He states that short-handed hospital laboratory staff failed to timely furnish laboratory test results, resulting in failure to timely adjust his potassium level.  He also asserts that the pacemaker (dual-chamber defibrillator) that the VA installed was defective, and that implantation of a known defective pacemaker represented carelessness or negligence on the part of the VA hospital.  He states that the model of the Medtronics defibrillator that he received had been known to be defective since 2004, 3 years prior to installation in his chest, and that the leads should have been replaced, but that the VA hospital informed him that replacing the leads would be too dangerous.  

On that record, the Board finds that this case should be referred to a VA physician for opinions as to whether the Veteran has additional cardiovascular disability as a result of January 2007 VA treatment, and if so, whether any such disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during treatment at that time, or an event not reasonably foreseeable during such treatment.

Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO for the following action:

1.  The RO should send this case to a physician at an appropriate VA medical facility to obtain medical opinions as to whether the Veteran has additional cardiovascular disability as a result of January 2007 VA treatment, and if so, whether any such disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during treatment at that time, or an event not reasonably foreseeable during such treatment.  The entire claims folder must be made available to the doctor, and his report should include discussion of the veteran's documented medical history and assertions.  All findings should be reported in detail and correlated to a specific diagnosis.  

The physician should render opinions, consistent with the record and sound medical judgment, as to (a) whether the Veteran currently has any additional cardiovascular disability, and if so, (b) whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that the proximate cause of any such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during treatment in January 2007, or (b) an event not reasonably foreseeable during such treatment.  

In reaching his opinions, the doctor should address the matters of whether, in treating the Veteran in January 2007, the VA failed to exercise the degree of care that would be expected of a reasonable health care provider in (a) failing to adequately and timely monitor his potassium level during diuresis, which failure arguably resulted in hypokalemia and a heart attack, which in turn arguably required implantation of a pacemaker; (b) failing to timely furnish laboratory test results, arguably resulting in failure to timely adjust his potassium level; (c) implanting a known defective model pacemaker (Medtronics dual-chamber defibrillator); and (d) failing to replace any defective pacemaker leads.  

In arriving at his opinions, the physician should also review and address VA electrophysiologist D. S., M.D.,'s August 2007 medical report. 

The physician should set forth all findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  

2.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.    

4.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his attorney an appropriate Supplemental Statement of the Case that includes reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

